******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           RICKY A. MORNEAU v. STATE
             OF CONNECTICUT ET AL.
                    (AC 35594)
                Gruendel, Lavine and Sheldon, Js.
   Argued December 5, 2013—officially released February 4, 2014

(Appeal from Superior Court, judicial district of New
  Britain, Pittman, J. [motions to cite in, to dismiss;
        judgment]; Wiese, J. [motion to open].)
  Ricky A. Morneau, self-represented, the appellant
(plaintiff).
  Michael K. Skold, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellees (named defendant et al.).
                                 Opinion

   PER CURIAM. The plaintiff, Ricky A. Morneau,
appeals from the judgment of the trial court, Wiese, J.,
rendered when the court denied the plaintiff’s motion
to open the judgment, which he filed on October 5,
2012. Previously, on November 25, 2009, the trial court,
Pittman, J., rendered judgment of dismissal in favor
of the defendants, the state of Connecticut and the State
Marshal Commission,1 due to the lack of subject matter
jurisdiction on the ground of sovereign immunity. Judge
Wiese found that the plaintiff’s motion to open the judg-
ment failed to comply with Practice Book § 17-42 and
that the plaintiff had failed to demonstrate that any
exception to the four month limitation in that rule was
applicable. See General Statutes § 52-212a.3 On the basis
of our review of the record, the briefs of the parties
and their oral arguments in this court, we conclude that
Judge Wiese did not abuse his discretion in denying the
plaintiff’s motion to open the judgment, which was filed
almost three years after the judgment was rendered.
We, therefore, affirm the judgment of the trial court.
      The judgment is affirmed.
  1
    The defendants Timothy Bennett and John Harvey, administrator of the
estate of Albenie Gagnon, are not parties to this appeal.
  2
    Practice Book § 17-4 (a) provides: ‘‘Unless otherwise provided by law
and except in such cases in which the court has continuing jurisdiction,
any civil judgment or decree rendered in the superior court may not be
opened or set aside unless a motion to open or set aside is filed within
four months succeeding the date on which notice was sent. The parties
may waive the provisions of this subsection or otherwise submit to the
jurisdiction of the court.’’ (Emphasis added.)
  3
    General Statutes § 52-212a provides in relevant part: ‘‘Unless otherwise
provided by law and except in such cases in which the court has continuing
jurisdiction, a civil judgment . . . rendered in the Superior Court may not
be opened or set aside unless a motion to open or set aside is filed within
four months following the date on which it was rendered . . . .’’ (Emphasis
added.); but see Nelson v. Charlesworth, 82 Conn. App. 710, 713, 846 A.2d
923 (2004) (judgment may be opened after four month limitation if judgment
was obtained by fraud or mutual mistake).